                      Case 8:19-bk-10832-CED                Doc 137-3               Filed 10/26/20   Page 1 of 5


                             Four Stacks Brewing Company
                             Transaction Detail by Account
                                                    September 2020

                                 Date               Name                                Split           Amount
Amazon                       09/03/202
                             0         Amazon                Office Expenses                                -11.56
                             09/04/202
                             0         Amazon                Office Expenses                                 -0.42
                             09/09/202
                             0         Amazon                Office Expenses                                -22.67
                             09/15/202
                             0         Amazon                Office Expenses                                -60.80
                             09/15/202
                             0         Amazon                Office Expenses                                -15.38
                             09/18/202
                             0         Amazon                Office Expenses                                -59.66
                             09/21/202
                             0         Amazon                Office Expenses                                -76.16
                             09/21/202
                             0         Amazon                Office Expenses                                -31.98
                             09/21/202
                             0         Amazon                Office Expenses                                -26.22
                             09/30/202
                             0           Amazon              Office Expenses                                -24.18

Total for Amazon                                                                                          -329.03

Arte Z                       09/14/202
                             0         Arte Z                Promotional                                  -200.00
                             09/28/202
                             0           Arte Z              Promotional                                  -200.00

Total for Arte Z                                                                                          -400.00

Buzztime                     09/23/202
                             0         Buzztime              Rent or Lease                                -107.42
                             09/30/202
                             0           Buzztime            Rent or Lease                                -107.42

Total for Buzztime                                                                                        -214.84

Direct TV                    09/11/202
                             0           Direct TV           Utilities:Utilities - RV                     -300.24

Total for Direct TV                                                                                       -300.24

Esque Dollar                 09/16/202
                             0         Esque Dollar          Promotional                                  -100.00
                             09/24/202
                             0           Esque Dollar        Promotional                                  -150.00

Total for Esque Dollar                                                                                    -250.00

Frontier                     09/10/202
                             0           Frontier            Utilities:Utilities - RV                     -522.79

Total for Frontier                                                                                        -522.79

Google                       09/21/202
                             0           Google              Advertising                                  -162.22

Total for Google                                                                                          -162.22

Helget                       09/03/202
                             0           Helget              Utilities                                    -111.65

Total for Helget                                                                                          -111.65

HSW & Associates             09/02/202
                             0         HSW & Associates      Rent or Lease                               -6,183.57
                             09/21/202
                             0           HSW & Associates    Rent or Lease                               -6,183.57

Total for HSW & Associates                                                                              -12,367.14
                       Case 8:19-bk-10832-CED                         Doc 137-3          Filed 10/26/20         Page 2 of 5


Internal Revenue Service          09/14/202 Internal Revenue
                                  0         Service                    Payroll Taxes                                    -614.90
                                  09/28/202 Internal Revenue
                                  0           Service                  Payroll Taxes                                    -767.24
Total for Internal Revenue
Service                                                                                                                -1,382.14

JJ Taylor                         09/09/202                            Kegged & Packaged Beer:Kegged & Packaged Beer
                                  0           JJ Taylor                - RV                                             -402.00

Total for JJ Taylor                                                                                                     -402.00

Lowes                             09/11/202
                                  0           Lowes                    Online Bill Pay                                  -135.00

Total for Lowes                                                                                                         -135.00

MBFS                              09/11/202
                                  0           MBFS                     Rent or Lease                                    -562.34

Total for MBFS                                                                                                          -562.34

Michigan Hop Alliance             09/30/202
                                  0           Michigan Hop Alliance    Supplies & Materials - COGS                      -134.83

Total for Michigan Hop Alliance                                                                                         -134.83

NISA Riverview                    09/09/202
                                  0           NISA Riverview           Rent or Lease:Rent or Lease - RV                -8,562.95

Total for NISA Riverview                                                                                               -8,562.95

Pepin                             09/11/202                            Kegged & Packaged Beer:Kegged & Packaged Beer
                                  0         Pepin                      - RV                                             -429.00
                                  09/18/202                            Kegged & Packaged Beer:Kegged & Packaged Beer
                                  0         Pepin                      - RV                                             -502.20
                                  09/25/202
                                  0           Pepin                    Kegged & Packaged Beer                           -357.00

Total for Pepin                                                                                                        -1,288.20

Publix                            09/14/202
                                  0           Publix                   Supplies                                           -16.26

Total for Publix                                                                                                          -16.26

Sam's Club                        09/11/202
                                  0         Sam's Club                 Online Bill Pay                                  -192.00
                                  09/22/202
                                  0           Sam's Club               Supplies                                         -179.10

Total for Sam's Club                                                                                                    -371.10

Southern Wine and Spirits         09/03/202 Southern Wine and
                                  0         Spirits                    Kegged & Packaged Beer                           -333.24
                                  09/10/202 Southern Wine and
                                  0         Spirits                    Kegged & Packaged Beer                           -227.20
                                  09/17/202 Southern Wine and
                                  0         Spirits                    Kegged & Packaged Beer                           -361.62
                                  09/17/202 Southern Wine and          Kegged & Packaged Beer:Kegged & Packaged Beer
                                  0         Spirits                    - RV                                             -264.24
                                  09/30/202 Southern Wine and
                                  0           Spirits                  Kegged & Packaged Beer                           -360.00
Total for Southern Wine and
Spirits                                                                                                                -1,546.30

Starbucks                         09/14/202
                                  0           Starbucks                Meals and Entertainment                             -7.49

Total for Starbucks                                                                                                        -7.49

Sticker Giant                     09/30/202
                                  0           Sticker Giant            Supplies                                         -104.14

Total for Sticker Giant                                                                                                 -104.14

T-Mobile
                       Case 8:19-bk-10832-CED                Doc 137-3          Filed 10/26/20   Page 3 of 5

                              09/18/202
                              0         T-Mobile              Utilities                               -141.53
                              09/23/202
                              0           T-Mobile            Utilities                               -141.52

Total for T-Mobile                                                                                    -283.05

TECO                          09/01/202
                              0         TECO                  Utilities                               -784.00
                              09/01/202
                              0           TECO                Utilities                               -320.00

Total for TECO                                                                                       -1,104.00

Untappd                       09/01/202
                              0         Untappd               Advertising                               -49.00
                              09/01/202
                              0           Untappd             Advertising                               -49.99

Total for Untappd                                                                                       -98.99

White Labs                    09/04/202
                              0         White Labs            Supplies & Materials - COGS             -204.41
                              09/09/202
                              0         White Labs            Supplies & Materials - COGS             -195.74
                              09/17/202
                              0         White Labs            Supplies & Materials - COGS             -306.61
                              09/30/202
                              0           White Labs          Supplies & Materials - COGS             -204.41

Total for White Labs                                                                                  -911.17

Not Specified                 09/01/202
                              0         Martin Noll           Supplies                                  -47.17
                              09/01/202
                              0         Cassie Frias          Salaries and Wages                        -45.17
                              09/01/202
                              0                               Supplies & Materials - COGS               -68.50
                              09/01/202
                              0         Elizabeth Kavanagh    Salaries and Wages                      -409.81
                              09/01/202
                              0         Martin Noll           Salaries and Wages                      -299.63
                              09/02/202
                              0                               Supplies & Materials - COGS             -115.55
                              09/02/202
                              0                               Payroll Fees                              -54.00
                              09/02/202
                              0                               Office Expenses                           -52.99
                              09/02/202
                              0                               Office Expenses                            -9.99
                              09/03/202
                              0                               Office Expenses                           -85.00
                              09/03/202
                              0                               Office Expenses                           -29.99
                              09/03/202
                              0                               Equipment                               -269.85
                              09/08/202
                              0                               Meals and Entertainment                   -49.01
                              09/08/202
                              0                               Janitorial                                -88.37
                              09/08/202
                              0                               Toast AB                                -215.00
                              09/08/202
                              0                               Toast RV                                -221.00
                              09/08/202
                              0                               -Split-                                 -403.50
                              09/08/202
                              0         Mike Frey             Supplies                                -123.93
                              09/08/202
                              0                               Office Expenses                           -14.99
                              09/08/202
                              0                               Meals and Entertainment                   -18.68
                              09/08/202
                              0                               Supplies                                  -20.60
                              09/08/202
                              0                               Office Expenses                           -40.00
                              09/08/202
                              0                               Shipping and delivery expense             -43.55
                              09/09/202
                              0         Mike Frey             Supplies & Materials - COGS             -270.16
                              09/09/202
                              0         Martin Noll           Undeposited Funds                       -157.78
                              09/09/202
                              0         Nathan Hangen         Salaries and Wages                     -1,500.00
                              09/09/202
                              0                               Security                                  -54.20
Case 8:19-bk-10832-CED                Doc 137-3                Filed 10/26/20   Page 4 of 5

       09/09/202
       0                               Utilities                                     -287.66
       09/10/202
       0                               TD Bank                                      -2,000.00
       09/10/202
       0         Elizabeth Kavanagh    Undeposited Funds                             -192.64
       09/10/202
       0                               Undeposited Funds                             -400.00
       09/10/202
       0                               TD Bank                                      -2,000.00
       09/11/202
       0         Elizabeth Kavanagh    Salaries and Wages                            -351.60
       09/11/202
       0                               Meals and Entertainment                         -90.04
       09/11/202
       0         Mike Frey             Salaries and Wages                           -1,466.89
       09/14/202
       0         Nathan Hangen         Undeposited Funds                             -196.55
       09/14/202
       0         Megan Edwards         Salaries and Wages                            -133.56
       09/14/202
       0         Nathan Hangen         Undeposited Funds                             -129.82
       09/14/202
       0                               Undeposited Funds                             -200.00
       09/14/202
       0                               Shipping and delivery expense                   -26.10
       09/14/202
       0                               Travel                                          -20.40
       09/14/202
       0                               Travel                                          -20.04
       09/14/202
       0                               Dues & Subscriptions                            -15.06
       09/14/202
       0                               Office Expenses                                  -9.99
       09/14/202
       0                               Payroll Taxes                                    -4.78
       09/15/202
       0                               Meals and Entertainment                          -4.54
       09/15/202
       0                               Insurance - Liability                         -773.49
       09/16/202
       0                               Undeposited Funds                             -400.00
       09/16/202
       0         Martin Noll           Salaries and Wages                            -415.38
       09/18/202
       0                               -Split-                                       -403.50
       09/18/202
       0                               Meals and Entertainment                          -9.76
       09/21/202
       0         Nathan Hangen         Supplies                                        -40.00
       09/21/202
       0         Mike Frey             Supplies & Materials - COGS                   -536.44
       09/21/202
       0                               TD Bank                                         -48.25
       09/21/202
       0                               Office Expenses                                 -11.99
       09/21/202
       0                               Charitable Contributions                        -25.00
       09/21/202
       0                               Insurance - Liability                         -539.50
       09/21/202
       0                               Vehicle                                       -583.92
       09/22/202
       0                               Office Expenses                                 -34.99
       09/22/202
       0                               Supplies & Materials - COGS                   -231.09
       09/23/202
       0                               Dues & Subscriptions                            -15.00
       09/24/202
       0                               Undeposited Funds                             -400.00
       09/24/202
       0                               Janitorial                                    -159.47
       09/25/202
       0                               Meals and Entertainment                         -21.90
       09/25/202
       0                               Meals and Entertainment                         -46.68
       09/25/202
       0         Nathan Hangen         Undeposited Funds                             -178.50
       09/28/202
       0         Mike Frey             Supplies & Materials - COGS                   -381.36
       09/28/202
       0         Megan Edwards         Salaries and Wages                            -203.36
       09/28/202
       0         Elizabeth Kavanagh    Salaries and Wages                            -464.32
       09/28/202
       0         Mike Frey             Salaries and Wages                           -1,506.47
       09/28/202
       0                               Payroll Taxes                                    -9.04
       09/28/202
       0                               Office Expenses                                 -14.95
                     Case 8:19-bk-10832-CED                 Doc 137-3           Filed 10/26/20   Page 5 of 5

                            09/28/202
                            0                                 Meals and Entertainment                    -3.68
                            09/28/202
                            0                                 Rent or Lease                            -225.28
                            09/28/202
                            0                                 Office Expenses                          -108.50
                            09/29/202
                            0                                 Ally Financial                           -550.00
                            09/29/202
                            0                                 Meals and Entertainment                   -51.01
                            09/29/202
                            0         Nathan Hangen           Undeposited Funds                        -122.94
                            09/30/202
                            0                                 Meals and Entertainment                    -6.50
                            09/30/202
                            0         Martin Noll             Salaries and Wages                       -683.33
                            09/30/202
                            0         Martin Noll             Undeposited Funds                        -172.34
                            09/30/202
                            0                                 Bank Charges                              -14.00
                            09/30/202
                            0                                 -Split-                                  -305.00

Total for Not Specified                                                                              12,450.31




                                Sunday, Oct 25, 2020 10:32:37 PM GMT-7 - Accrual Basis
